1
                                                      The Honorable Richard A. Jones
2

3
                            UNITED STATES DISTRICT COURT
4                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
5

6    UNITED STATES OF AMERICA,                     No. CR17-233RAJ

7                                  Plaintiff,
                                                   ORDER GRANTING DEFENSE
8
        v.                                         COUNSEL’S MOTION TO
                                                   WITHDRAW AND APPOINTMENT
9
     JESUS OCTAVIO RODRIGUEZ-                      OF NEW COUNSEL
10   PAYAN, a/k/a “Tavo,” “Tavito,”
11                                 Defendant.
12

13
             THIS MATTER comes before the Court on the motion of defense counsel to
14   withdraw as counsel of record for Jesus Octavio Rodriguez-Payan in the above-
15   referenced cause number. The Court finds that good cause exists for the withdrawal of
16   Michele Shaw and appointment of new counsel in this case.

17           IT IS HEREBY ORDERED that Michele Shaw is granted leave to withdraw as
     counsel for defendant Jesus Octavio Rodriguez-Payan; and
18
             IT IS FURTHER ORDERED that the CJA coordinator shall appoint new counsel
19
     to represent Mr. Rodriguez-Payan.
20
             DATED this 25th day of March, 2019.
21

22

23
                                                    A
                                                    The Honorable Richard A. Jones
24                                                  United States District Judge
25

      ORDER GRANTING DEFENSE COUNSEL’S                            MICHELE SHAW
      MOTION TO WITHDRAW AND APPOINTMENT                              Attorney at Law
                                                                    2125 Western Ave #330
      OF NEW COUNSEL - 1                                              Seattle, WA 98121
                                                                      Bus (206) 448-9612
                                                                      Fax (206) 319-5473
                                                                 michele@micheleshawlaw.com
